Citation Nr: 1820872	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  07-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972 and from December 1972 to June 1990.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois which assigned an increased rating of 10 percent for a  low back disability.

The Board denied a rating in excess of 10 percent in November 2011.

This matter has been the subject of an amended Joint Motion for Remand which was granted by the United States Court of Appeals for Veterans Claims, and which vacated and remanded the claim to the VA for further development and adjudication.

The Board remanded this matter in June 2014 for an opinion on whether the service-connected disabilities prevented gainful employment, and in February 2015 to obtain employment records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16(b) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A claim for TDIU is a part of any claim for increased rating when evidence of unemployability is submitted in conjunction with the claim, and the Veteran seeks the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU may be assigned when a Veteran's service-connected disabilities are rated less than total, but prevent the Veteran from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  If a Veteran has one service-connected disability, that disability must be rated 60 percent or more.  If the Veteran has two or more service-connected disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(b) (2017).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To establish TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Total disability will be considered to exist when there is present any impairment which is sufficient to make it impossible for the average person to follow a substantially gainful occupation, provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2017).

The Veteran, through representation, contends that service-connected disabilities cumulatively prevent gainful employment, and specifically requests consideration of the Veteran's employment and educational background.

The Veteran's highest single disability rating is 30 percent, and the combined service-connected disability rating is 60 percent with service connection established for scars of the head, face, or neck; peptic ulcer disease; a low back disability; basal cell carcinoma; bilateral pes planus; a painful scar; external hemorrhoids; penile herpes; tinea versicolor; scars of the left lower extremity; scars of the right upper extremity; scars of the posterior trunk region; scars of the left upper extremity; linear scars head to toe; and benign skin neoplasm.  Since the schedular percentage threshold criteria are not met, evidence of unemployability due to service-connected disabilities is required to warrant a referral to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU.

An August 2009 VA examiner noted the Veteran missed 18 weeks of work as a janitor in the last 12 months.  However, the examiner did not opine whether the Veteran's service-connected disabilities prevented the ability to work as a janitor or any other type of job.

In September 2013, a VA examiner opined that the Veteran's service-connected back disability did not impact the ability to work.  The examiner's notes indicate knowledge of the Veteran's experience with communications and handling classified material and secure equipment in the Army.  Thus, the Board finds that opinion indicates the examiner considered the Veteran's employment and educational background.

An August 2014 VA examiner opined that the Veteran's thoracolumbar spine disability impacted the ability to work.  The examiner reasoned that tenderness and stiffness prevented lifting more than 25 pounds and repetitive pushing and pulling encountered as a janitor.  However, the examiner reasoned that even during flare-ups the Veteran would be able to perform sedentary work.  The examiner's notes indicate knowledge of the Veteran's experience with communications and handling classified material and secure equipment in the Army.  Thus, the Board finds that opinion indicates the examiner considered the Veteran's employment and educational background.

The August 2009 VA note that the Veteran missed 18 weeks of work in one year is insufficient to support a TDIU since the examiner did not opine whether the thoracolumbar spine disability prevented the ability to work any type of job.

Although the August 2014 VA examiner opined the Veteran could not work a physically demanding job such as a janitor, the examiner opined that a sedentary job would be tolerated.  The Board notes that a sedentary job would be appropriate for someone with the Veteran's experience with communications and handling classified material and secure equipment in the Army.

In addition to the lack of supporting medical evidence, employment records from Western Illinois University do not indicate that the Veteran left that job due to the inability to work because of any service-connected disability, but rather that the Veteran retired.  Moreover, the University noted that no concessions were made to the Veteran by reason of age or disability.

The Board has considered whether the claim for TDIU should be referred for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b) (2017).  The Board concludes referral is not warranted since the preponderance of the evidence is against a finding that there is evidence of unemployability due to service-connected disabilities.  The medical evidence and employment records do not show that the service-connected disabilities prevent the Veteran from working a sedentary job appropriate for someone with the Veteran's education and experience.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Consequently, the Board finds that the preponderance of the evidence shows that the Veteran is not unemployable solely due to service-connected disabilities.  In making that determination, the Board is not refuting the Veteran's noted physical limitations or his contentions that his disabilities affect his ability to work as a janitor.  However, the Board finds that the objective examinations which found that the disabilities did not preclude sedentary employment are more persuasive because of the experience and training of the examiners.  The evidence as a whole does not show that the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation.

Therefore, the Board finds that the criteria for entitlement to TDIU, or for invoking the procedures in 38 C.F.R. § 4.16(b), for referral for consideration of entitlement to TDIU are not met.  As the Board finds that the preponderance of the evidence is against the claim, entitlement for a TDIU is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


